            Case 1:17-cv-00093-CSM Document 55 Filed 09/29/20 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NORTH DAKOTA

Power Energy Corporation, a North Dakota         )
 Corporation; Altschuld Oil, L.L.C., a           )
Colorado Limited Liability Company;              )
 Copperhead Corporation, a North Dakota          )
Corporation; Strata Resources, Inc., a           )           ORDER
Colorado Corporation; Michael S. Johnson,        )
a Colorado Resident; Michael T. Fitzmaurice,     )
a North Dakota Resident; Patrick L. Butz, a      )
North Dakota Resident; and Jacques F. Butz,      )
a North Dakota Resident,                         )
                                                 )
                Plaintiffs,                      )
                                                 )
       vs.                                       )
                                                 )           Case No. 1:17-cv-093
Hess Bakken Investment II, L.L.C., a             )
Delaware Limited Liability Company,              )
                                                 )
                Defendant.                       )

       On September 29, 2020, the court held a status conference in the above-entitled action by

telephone. Attorney Charles Neff appeared on plaintiffs’ behalf. Attorney Paul Forster appeared

on defendant’s behalf.

       Pursuant to its discussion with counsel, the court shall amend the pretrial deadlines as

follows:

       1.       The parties shall have until December 1, 2020, to complete fact discovery and to

                file discovery motions.

       2.       The parties shall have until December 31, 2020, to file dispositive motions.

       IT IS SO ORDERED.

       Dated this 29th day of September, 2020.

                                              /s/ Charles S. Miller, Jr.
                                              Charles S. Miller, Jr., Magistrate Judge
                                              United States District Court
